Citation Nr: 1511916	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery disease.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a thigh disability.

9.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1966 to August 1970.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for bilateral hearing loss at an initial noncompensable evaluation, effective January 21, 2010 and denied service connection for tinnitus, diabetes mellitus, hypertension, coronary artery disease, sleep apnea, a right shoulder disability, a thigh disability and a low back disability.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Waco RO in October 2014.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for headaches has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the most recent treatment records pertaining to the disabilities on appeal consists of records from VA Central Texas Health Care System (CTHCS) dated in November 2012, and private treatment records from Scott and White dated January 12, 2010.  The record reflects that there may be outstanding pertinent records.  

At his hearing before the Board, the Veteran noted that he had treatment from Scott and White as recently as 2 weeks prior to his hearing.  While he felt that the Bryan/College Station VA Community Based Outpatient Clinic (CBOC) should have these records, review of the claims file reveals no records from this provider since January 2010.  On remand, the RO should ensure that all pertinent treatment records are obtained and associated with the claims folder. Additionally, the Veteran's testimony suggests that they may be outstanding treatment records at the Bryan/College Station CBOC.  Any outstanding VA treatment records should be obtained.

With regard to his right shoulder, the Veteran asserts that he his current right shoulder problems were related to lifting heavy aircraft engine cowlings during service.  On remand, the Veteran should be afforded a VA examination to ascertain the etiology of his current right shoulder disabilities.

With regard to his right thigh condition, he asserts that he a problem with a nerve that is related to his back.  In the alternative, he reported that he performed a lot of bending during service in performance of his duties and felt that he may have injured his thighs.   On remand, the Veteran should be afforded a VA examination to ascertain the etiology of any current right thigh disability.

With regard to his hearing loss disability, the Veteran's most recent VA examination took place in November 2012.  However, at the Veteran's October 2014 hearing, the Veteran and his wife both testified that his bilateral hearing symptoms had recently worsened.  The Veteran's wife specifically testified that her husband's hearing has declined and worsened.  To ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's service connection for tinnitus claim, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

While the Veteran has conceded in-service noise exposure, the November 2012 VA examiner noted that both in 2010 and during the current examination, the Veteran denied tinnitus.  However, at his October 2014 hearing, the Veteran testified that he did not understand what tinnitus was at the time and that he currently experienced ringing of the ears.

As there is now a possibility of a current tinnitus disability, the Board finds that a new VA audiological examination is warranted to determine if the Veteran has a current bilateral tinnitus disability, and if so, whether the tinnitus is related to the conceded in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:


1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disabilities on appeal.   In particular, the Veteran should be asked to identify any sources of private treatment since January 2010 and VA treatment since November 2012.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all identified treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for examination to determine the etiology of the any current right shoulder or right thigh disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

The examiner should determine the nature and etiology of the Veteran's claimed right shoulder and right thigh conditions.  In particular, the examiner should:

(a)  Identify any currently manifested right shoulder and/or right thigh disability.  

(b)  For each right shoulder and/or right thigh disability identified, opine as to whether it is at least as likely as not that the disability is a result of active service to include duties working with heavy equipment.  The examiner should solicit a detailed history of any symptoms or treatment during active service and any continuation of any such symptoms after service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  Schedule the Veteran for an audiological examination to determine the current severity of his bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

The examiner should determine the nature and etiology of the Veteran's claimed tinnitus.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

The examiner should:

Opine as to whether it is at least as likely as not that the Veteran has a tinnitus disability as a result of active service.  

The examiner should solicit a detailed history of any symptoms or treatment during active service and of the continuation of any such symptoms after service to include the Veteran's lay assertions that his tinnitus began during his service.

For purposes of this examination, the examiner should presume that the Veteran did sustain acoustic trauma during service as a result of his time in service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  Thereafter, readjudicate the claims on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







